Case 7:19-cv-00155-TTC-RSB Document 93 Filed 05/27/21 Page 1 of 3 Pageid#: 722




                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF VIRGINIA
                              ROANOKE DIVISION

 DAVID WAYNE ANDERSON,                           )
                                                 )
        Plaintiff,                               )         Civil Action No. 7:19-cv-00155
                                                 )
 v.                                              )         MEMORANDUM OPINION
                                                 )
 DET. B.L. ROOP, et al.,                         )         By:      Hon. Thomas T. Cullen
                                                 )                  United States District Judge
        Defendants.                              )



        Plaintiff David Wayne Anderson, a Virginia inmate proceeding pro se, filed this civil

 rights action under 42 U.S.C. § 1983, asserting claims of malicious prosecution, failure to

 investigate, and denial of equal protection. The defendants moved to dismiss the amended

 complaint under Federal Rule of Civil Procedure 12(b)(6), and the court granted that motion

 on February 19, 2021. The case is now before the court on Anderson’s motion for

 reconsideration under Federal Rule of Civil Procedure 59(e), in which Anderson argues that

 his malicious prosecution claim should be allowed to proceed. For the reasons explained

 below, Anderson’s motion will be denied.

        “A Rule 59(e) motion may be granted only in three situations: ‘(1) to accommodate an

 intervening change in controlling law; (2) to account for new evidence not available

 [previously]; or (3) to correct a clear error of law or prevent manifest injustice.’” Mayfield v.

 Nat’l Ass’n for Stock Car Auto Racing, Inc., 674 F.3d 369, 378 (4th Cir. 2012) (quoting Zinkand v.

 Brown, 478 F.3d 634, 637 (4th Cir. 2007)). “It is an extraordinary remedy that should be applied

 sparingly” and only in “exceptional circumstances.” Id. The rule “may not be used to relitigate
Case 7:19-cv-00155-TTC-RSB Document 93 Filed 05/27/21 Page 2 of 3 Pageid#: 723




 old matters, or to raise arguments . . . that could have been raised prior to the entry of

 judgment.” Exxon Shipping Co. v. Baker, 554 U.S. 471, 486 n.5 (2008) (internal quotation marks

 omitted).

        Applying these principles, the court concludes that Anderson is not entitled to relief

 under Rule 59(e). Anderson does not point to any change in controlling law or identify any

 clear error in the court’s previous decision. Instead, Anderson claims to have discovered “new

 evidence” establishing that he was unlawfully prosecuted for child pornography offenses in

 state court. (Pl’s Mot. for Recons. 2 [ECF No. 86].) Because the “new evidence” does not alter

 the court’s conclusion that Anderson’s allegations fail to state a claim for malicious

 prosecution, he is not entitled to relief under Rule 59(e).

        As the court explained in its previous decision, “[a] claim of malicious prosecution

 under § 1983 is a claim ‘founded on a Fourth Amendment seizure that incorporates elements

 of the analogous common law tort of malicious prosecution.’” Smith v. Munday, 848 F.3d 248,

 252–53 (4th Cir. 2017) (quoting Lambert v. Williams, 223 F.3d 257, 262 (4th Cir. 2000)). “To

 state such a claim, a plaintiff must allege that the defendant (1) caused (2) a seizure of the

 plaintiff pursuant to legal process unsupported by probable cause, and (3) criminal proceedings

 terminated in plaintiff’s favor.” Evans v. Chalmers, 703 F.3d 636, 647 (4th Cir. 2012).

        In this case, Anderson alleged that he was indicted by a grand jury on 40 counts of

 possessing child pornography and that he was convicted on all but nine counts. The court

 ruled that Anderson’s convictions are “dispositive as to whether there was probable cause for

 the seizure in question” and therefore “bar[] his malicious prosecution claim.” Anderson v. Roop,

 No. 7:19-cv-00155, 2021 WL 667901, at *3 (W.D. Va. Feb. 19, 2021) (citing Marsh v. Commercial


                                                 2
Case 7:19-cv-00155-TTC-RSB Document 93 Filed 05/27/21 Page 3 of 3 Pageid#: 724




 & Sav. Bank of Winchester, Va., 265 F. Supp. 614, 620 (W.D. Va. 1967)). Anderson does not

 cite any new evidence or controlling authority that would alter the court’s ruling on the

 probable cause element.* While Anderson may disagree with the court’s decision, “mere

 disagreement does not support a Rule 59(e) motion.” Hutchinson v. Staton, 994 F.2d 1076, 1082

 (4th Cir. 1993).

         For these reasons, the court finds no basis to alter or amend its previous decision

 granting the defendants’ motion to dismiss. Accordingly, the court will deny Anderson’s

 motion for reconsideration under Rule 59(e).

         The Clerk is directed to send a copy of this Memorandum Opinion and the

 accompanying Order to the plaintiff and counsel of record for the defendants.

         ENTERED this 27th day of May, 2021.



                                                     /s/ Thomas T. Cullen_______________________
                                                     HON. THOMAS T. CULLEN
                                                     UNITED STATES DISTRICT JUDGE




 *
   The court also notes that Anderson has not plausibly alleged that the “criminal proceedings terminated in [his]
 favor.” Evans, 703 F.3d at 647 (emphasis added). The mere fact that Anderson was acquitted of nine out of 40
 child pornography counts is insufficient to satisfy the favorable termination element. See Kossler v. Crisanti, 564
 F.3d 181, 188 (3d Cir. 2009) (en banc) (“The favorable termination element is not categorically satisfied
 whenever the plaintiff is acquitted of just one of several charges in the same proceeding. When the
 circumstances—both the offenses as stated in the statute and the underlying facts of the case—indicate that
 the judgment as a whole does not reflect the plaintiff’s innocence, then the plaintiff fails to establish the
 favorable termination element.”). Moreover, Anderson acknowledges in his motion for reconsideration that a
 “previously filed appeal was denied” (Pl.’s Mot. to Alter or Amend J. 2), and court records available online
 indicate that a habeas corpus petition to which he refers was recently “refused” by the Supreme Court of
 Virginia. See Anderson v. Commonwealth, No. 201213, available at https://eapps.courts.state.va.us/acms-public
 (last visited May 27, 2021).

                                                         3
